Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKee 2009/0044337.   As to claims 1, 6 and 14, McKee discloses, Figs. 1-8 for example, a bedding system for covering a mattress defining a mattress top surface and mattress side surfaces, the bedding system comprising:
	a fitted sheet 104 sized and shaped to fit over the mattress top surface (14) and the mattress side surfaces, the fitted sheet 104 defining a fitted sheet outer surface 112 and a fitted sheet lower section, (lower section thereof);
	a flat sheet 108 sized and shaped to fit over at least part of the fitted sheet outer surface, the flat sheet 108 defining a flat sheet outer surface, a flat sheet 
	a bedspread 204 sized and shaped to fit over the flat sheet outer surface, the bedspread 204 defining a bedspread outer surface, a bedspread lower longitudinal edge, (lower longitudinal edge of 204), a bedspread first side longitudinal edge, (first side longitudinal edge of 204), and a bedspread second side longitudinal edge, (second side longitudinal edge of 204), opposite the bedspread first side longitudinal edge, at least part of the bedspread lower longitudinal edge, the bedspread first side longitudinal edge and the bedspread second side longitudinal edge being releasably secured to at least part of respectively the flat sheet lower longitudinal edge, the flat sheet first side longitudinal edge and the flat sheet second side longitudinal edge along their respective lengths, (Fig. 2 and 3, lines 5-6 of paragraph [0028]); and
	the fiat sheet upper longitudinal edge section being folded over so as to create a bedspread receiving pocket configured to receive therein a bedspread upper section, (as can be seen in Figs. 2 and 3 with upper longitudinal edge section of flat sheet 108 folded to form a pocket within which upper section of bedspread 204 lies). Thus, “folding over the fiat sheet upper longitudinal edge section so as to create a bedspread 
As to claim 2, the bedspread 204 further defines a bedspread upper longitudinal edge, (upper longitudinal edge of 204), at least part of the flat sheet upper longitudinal edge section being releasably secured to at least part of one of: the bedspread upper longitudinal edge along its length and the bedspread outer surface along its length, (Figs. 2 and 3 showing at least, the flat sheet upper longitudinal edge section being releasably secured to part of the bedspread upper longitudinal edge along its length via the third and fourth interconnecting components).
As to claim 3, the flat sheet 108 defines sets of longitudinally aligned spaced apart openings, (button holes for use of button fastening, line 8 of paragraph [0026]), at its flat sheet lower longitudinal edge, at its flat sheet first side longitudinal edge, at its flat sheet second side longitudinal edge and about its flat sheet upper section, (Figs. 1-3 illustrating the flat sheet 108 fastening as along the edges and section set forth in claim 3).
As to claim 4, bedspread 204 defines sets of longitudinally aligned spaced apart connectors/buttons, (button holes for use of button fastening, line 8 of paragraph [0026]), at its bedspread lower longitudinal edge, at its bedspread first side longitudinal edge, at its bedspread second side longitudinal edge and about a bedspread upper section, (Figs. 1-3 illustrating the flat sheet 108 fastening as along the edges and section set forth in claim 4), wherein in use, each connector/button is introduced into its respective opening to releasably couple the bedspread lower longitudinal edge, the bedspread first side longitudinal edge, the bedspread second side longitudinal edge and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKee 2009/0044337.   To have formed the McKee bedding assembly as by providing the flat sheet 108 with button holes and providing the bedspread 204 with matching buttons, thus allowing utilization of a well-known releasable fastening system as is desired by McKee, would have been obvious to one having ordinary skill in the art as taught by McKee at line 8 of paragraph [0026]. With such a modification McKee would exhibit the flat sheet 108 defines sets of longitudinally aligned spaced apart openings, (button holes for use of button fastening, line 8 of paragraph [0026]), at its flat sheet lower longitudinal edge, at its flat sheet first side longitudinal edge, at its flat sheet second side longitudinal edge and about its flat sheet upper section, (Figs. 1-3 illustrating the flat sheet 108 fastening as along the edges and section set forth in claim 3).
claim 4, with such a modification McKee would exhibit the bedspread 204 defines sets of longitudinally aligned spaced apart connectors/buttons, (button holes for use of button fastening, line 8 of paragraph [0026]), at its bedspread lower longitudinal edge, at its bedspread first side longitudinal edge, at its bedspread second side longitudinal edge and about a bedspread upper section, (Figs. 1-3 illustrating the flat sheet 108 fastening as along the edges and section set forth in claim 4), wherein in use, each connector/button is introduced into its respective opening to releasably couple the bedspread lower longitudinal edge, the bedspread first side longitudinal edge, the bedspread second side longitudinal edge and the bedspread upper section to respectively the flat sheet lower longitudinal edge, the flat sheet first side longitudinal edge, the flat sheet second side longitudinal edge and the flat sheet upper section along their respective lengths, (Figs. 1-3 illustrating the flat sheet 108 fastening as along the edges and section set forth in claim 4).

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. Reference is made to Examiner’s response to arguments within the final Office action of December 24, 2021. Further, it is not apparent that the instant disclosure has basis for the flat sheet being permanently attached to the fitted sheet since it would not be understood as to what forms a permanent attachment.
McKee does disclose “a pocket into which the upper edge part of the bedspread can be located.” As such, McKee provides a convenient and aesthetically pleasing way in which fabric of different designs may be displayed to the viewer. Contrary to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                        /MICHAEL SAFAVI/                                                                        Primary Examiner, Art Unit 3631                                                                                                                                
MS
March 16, 2022